Start, J.
The money the defendant voted to divide among its taxpayers was, by law, devoted to the purpose of maintaining public schools; and the defendant held it in trust for this single purpose. It had no right or power, either before or after the act of 1892, abolishing school districts, took effect, to divert any of it from the purpose to which the law had devoted it; and its attempted division of the funds among its taxpayers was null, and is not a defence to this action. The case of Barre v. School District No. 13, 67 Vt. 108, and the same against Cook, 68 Vt. 88, are sufficient authority for this holding. Section 73 of No. 165 of the Acts of 1894 provides, that school funds remaining in the hands of any old school district in the town of Barre may be recovered in the name of the town. Therefore, the action is properly brought by the town of Barre.

Judgment affirmed.